Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Brooklyn, reversed upon the law and information dismissed, upon the ground that the instrument in question does not come within the prohibition of the statute (Penal Law, § 1897*), it being neither a firearm nor a dangerous weapon. (People v. Thompson, 227 App. Div. 712.) Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.

Amd. by Laws of 1921, chap. 297, and subsequent statutes. — ■ [Rep.